Case 1:20-cv-00346-DKW-WRP Document 6 Filed 10/02/20 Page 1 of 4           PageID #: 68




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAIʻI


  FRANCIS GRANDINETTI,                       CIVIL NO. 20-00346 DKW-WRP
  #A0185087,
                                             ORDER DENYING MOTION FOR
               Plaintiff,                    EXTENSION OF TIME TO FILE
                                             NOTICE OF APPEAL
        v.

  HOWARD KOMORI, et al.,

               Defendants.


          ORDER DENYING MOTION FOR EXTENSION OF TIME
                   TO FILE NOTICE OF APPEAL

       On August 13, 2020, the Court dismissed this action without prejudice to

 refiling upon payment of the civil filing fees, and the Clerk entered judgment the

 same day. ECF Nos. 2, 3; see 28 U.S.C. § 1915(g). Any notice of appeal

 (“NOA”) was due by September 14, 2020. Fed. R. App. P. 4(a)(1)(A),

 26(A)(1)(c). The Court received and filed Plaintiff Francis Grandinetti’s NOA and

 Motion for Extension of Time to File Notice of Appeal (“Motion”) on

 September 28, 2020. ECF No. 4, 5. Although the NOA is dated September 1,

 2020, ECF No. 5, Grandinetti signed and apparently tendered the Motion and NOA

 to prison authorities for mailing to the court on or about September 20, 2020. ECF
Case 1:20-cv-00346-DKW-WRP Document 6 Filed 10/02/20 Page 2 of 4              PageID #: 69




 No. 4. The court accepts this date as the Motion’s constructive date of filing. See

 Houston v. Lack, 487 U.S. 266, 273-76 (1988).

       Federal Rule of Appellate Procedure 4(a)(5)(A) states that the Court may

 extend the time to file a notice of appeal if: (1) a party so moves no later than thirty

 days after the thirty-day period for filing a notice of appeal has expired; and (2) the

 party shows excusable neglect or good cause. To determine whether a party’s

 neglect is excusable, the Court considers: “(1) the danger of prejudice to the

 non-moving party, (2) the length of delay and its potential impact on judicial

 proceedings, (3) the reason for the delay, including whether it was within the

 reasonable control of the movant, and (4) whether the moving party’s conduct was

 in good faith.” Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing

 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

 (1993)). The Court evaluates the issue of excusable neglect within the context of

 each particular case. Id. at 859.

       While there is no prejudice to the non-moving parties here, who have not

 been served, and little discernible impact on any judicial proceeding, Grandinetti

 nonetheless fails to show excusable neglect or good cause. Although Grandinetti

 says that he was moved from Arizona to Hawaii on August 5, 2020, he does not

 claim the move impaired his ability to file a timely notice of appeal. Additionally,

 while Grandinetti states that “HMSF” refused to send his legal mail, he does not

                                            2
Case 1:20-cv-00346-DKW-WRP Document 6 Filed 10/02/20 Page 3 of 4              PageID #: 70




 allege that he provided a notice of appeal to prison authorities before

 September 20, 2020. Indeed, although the NOA is dated September 1, 2020,

 Grandinetti fails to explain why he waited nearly three weeks to provide the

 document to prison authorities for mailing. Plaintiff therefore fails to establish

 excusable neglect.

       Moreover, the Court cannot find that any appeal would be taken in good

 faith. Grandinetti has three strikes pursuant to 28 U.S.C. § 1915(g), his pleadings

 fail to show he was in imminent danger of serious physical injury when he filed the

 Complaint, and he does not even address this issue in his Motion. After

 considering all the Pioneer factors, the Court finds that Grandinetti fails to show

 that an extension of time is warranted under Fed. R. App. P. 4(a)(5)(A).

       The Court may otherwise reopen the time to file an appeal for a period of

 fourteen days after the date an order to reopen is entered, if all the conditions of

 Fed. R. App. P. 4(a)(6) are satisfied. These conditions include a finding that

 (1) the moving party did not receive notice under Federal Rule of Civil Procedure

 77(d) of the entry of the judgment or order sought to be appealed within

 twenty-one days after entry; (2) the motion is filed within 180 days after the

 judgment or order is entered or, within fourteen days after the moving party

 receives notice under Federal Rule of Civil Procedure 77(d) of the entry,




                                            3
Case 1:20-cv-00346-DKW-WRP Document 6 Filed 10/02/20 Page 4 of 4                               PageID #: 71




 whichever is earlier; and (3) no party would be prejudiced. See Fed. R. App. P.

 4(a)(6).

         The Court sent Grandinetti copies of the Order dismissing this action and the

 judgment on August 14, 2020. See Doc. Nos. 2, 3. Grandinetti acknowledges that

 he received these documents within twenty-one days of their entry. See ECF No. 5

 at 60. Grandinetti is not entitled to reopening the time to appeal under Fed. R.

 App. P. 4(a)(6).

            Grandinetti does not otherwise demonstrate a basis for relief, and his

 Motion for Extension of Time to File Notice of Appeal is DENIED.

         IT IS SO ORDERED.

         Dated: October 2, 2020 at Honolulu, Hawai’i.




                                                    /s/ Derrick K. Watson
                                                    Derrick K. Watson
                                                    United States District Judge




 Francis Grandinetti v. Howard Komori, et al; Civil No. 20-00346 DKW-WRP;
 ORDER DENYING MOTION FOR EXTENSION OF TIME TO FILE
 NOTICE OF APPEAL

 Grandinetti v. Komori, et al., Civ. No. 20-00346 DKW-WRP den mot. extend NOA; H:\Cases\2020\Grandinetti,
 Francis 20-346-DKW-WRP\NOA\Grandinetti v. Komori, et al., 20-346-DKW-WRP den ext NOA.docx




                                                      4
